FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In Re:                                 
THOMAS V. GIRARDI, Esq.; WALTER              Nos. 08-80090
J. LACK, Esq.; PAUL A. TRAINA,                     03-57038
Esq., et al.,
                                                D.C. No.
                     Respondents.
                                            CV-03-05094-NM

SONIA EDUARDA FRANCO FRANCO;
                                           Central District of
                                               California,
et al.,                                       Los Angeles
            Plaintiffs-Appellants,              ORDER
              v.                              AMENDING
                                                ORDER
DOW CHEMICAL COMPANY; et al.,
           Defendants-Appellees.
                                       
                  Filed September 10, 2010

     Before: William A. Fletcher, Marsha S. Berzon and
              N. Randy Smith, Circuit Judges.


                           ORDER

  The court’s published order, filed July 13, 2010, is
amended as follows:

   At page 10010 of the slip copy of the order, replace <All
of the Respondents have submitted extensive mitigation mate-
rials that attest to excellent reputations in the legal community
and, for Girardi, Lack and Traina, lengthy records of success-
ful practice, with no prior incidents of discipline.> with <All
of the Respondents have submitted extensive mitigation mate-
rials that attest to excellent reputations in the legal community

                             13859
13860                    IN RE GIRARDI
and, for Girardi, Lack and Traina, lengthy records of success-
ful practice. No Respondent has a public record of prior disci-
pline.>.